      Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19FILED
                                                             Page   1 of 8STATES DISTRICT
                                                                IN UNITED
                                                              COURT, DISTRICT OF UTAH

                                                                               APR 09 2019
JOHN W. HUBER, United States Attorney (#7226)
                                                                                DEP'iJTY CLEBK - - - -
CARLOS A. ESQUEDA, Assistant United States Attorney (#5386)
DANIEL R. STRONG, Special Assistant United States Attorney (#13614)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION


  UNITED STATES OF AMERICA,                    Case No. 1:18-cr-00024

         Plaintiff,                            STATEMENT BY DEFENDANT IN
                                               ADVANCE OF PLEA OF GUILTY
         vs.                                   AND PLEA AGREEMENT PURSUANT
                                               TO FED. R. CRIM. P. 1 l(c)(l)(C)
  DEMAR! DEHAN DONTRAE
  ANDERSON, A.K..A DAHAN DAMAR!
  ANDERSON A.K.A. DEMAR!                       Judge Tena Campbell
  ANDERSON,

         Defendant.


        I hereby acknowledge and certify that I have been advised of and that I understand
the following facts and rights, and that I have had the assistance of counsel in reviewing,
explaining, and entering into this agreement:

        1.      As part of this agreement with the United States of America ("United
States"), I intend to plead guilty to Count 2 of the Indictment. My attorney has explained
the nature of the charges against me, and I have had an opportunity to discuss the nature
of the charges with my attorney. I understand the charges and what the United States is
required to prove in order to convict me.

The elements of Count 2, Transporting an Individual to Engage in Prostitution, in
violation of 18 U.S.C. § 2421, are:

               First:       I knowingly transported an individual;

               Second:      In interstate commerce;
      Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 2 of 8




                Third:         With the intent that the person engage in prostitution, or any
                               sexual activity for which a person can be charged with a
                               criminal offense.

        2.     I know that the maximum possible penalty provided by law for Count 2 of
the Indictment, a violations of 18 U.S.C. § 2421, is a term of imprisonment often years, a
fine of $250,000, a term of supervised release of three years, and any applicable
forfeiture. I understand that if I violate a term or condition of supervised release, I can be
returned to prison for the length of time provided in 18 U.S.C. § 3583(e)(3).

          a. Additionally, I know the Court is required to impose an assessment in the
amount of $100 for each offense of conviction, pursuant to 18 U.S.C. § 3013.
Furthermore, restitution to the victims of my offenses shall be ordered pursuant to 18
U.S.C. § 3663A.

            b. I understand that, if I am not a United States citizen, I may be removed
from the United States, denied citizenship, and denied admission to the United States in
the future.

        3.     I know that the sentencing procedures in this case and the ultimate sentence
will be determined pursuant to 18 U.S.C. § 3553(a), and that the Court must consider, but
is not bound by, the United States Sentencing Guidelines, in determining my sentence. I
have discussed these procedures with my attorney. I also know that the final calculation
of my sentence by the Court may differ from any calculation the United States, my
attorney, or I may have made, and I will not be able to withdraw my plea if this occurs.
However, because my plea of guilty is being entered pursuant to Rule 1 l(c)(l)(C), as
explained below, I know that I will be able to withdraw my plea if the Court does not
accept the terms of this agreement.

       4.     I know that I can be represented by an attorney at every stage of the
proceeding, and I know that if I cannot afford an attorney, one will be appointed to
represent me.

      5.     I know that I have a right to plead "Not Guilty" or maintain my earlier plea
of "Not Guilty" and can have a trial on the charges against me.

       6.       I know that I have a right to a trial by jury, and I know that if I stand trial
by a jury:

             a. I have a right to the assistance of counsel at every stage of the proceeding.

             b. I have a right to see and observe the witnesses who testify against me.

             c. My attorney can cross-examine all witnesses who testify against me.


                                                 2
         Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 3 of 8




           d. I can call witnesses to testify at trial, and I can obtain subpoenas to require
the attendance and testimony of those witnesses. If I cam1ot afford to pay for the
appearance of a witness and mileage fees, the United States will pay them.

              e. I cannot be forced to incriminate myself, and I do not have to testify at any
trial.

         f. If I do not want to testify, the jury will be told that no inference adverse to
me may be drawn from my election not to testify.

          g. The United States must prove each and every element of the offense
charged against me beyond a reasonable doubt.

              h. It requires a unanimous verdict of a jury to convict me.

          i. If I were to be convicted, I could appeal, and if I could not afford to appeal,
the United States would pay the costs of the appeal, including the services of appointed
counsel.

         7.      If I plead guilty, I will not have a trial of any kind.

        8.    I know that 18 U.S.C. § 3742(c)(l) sets forth the circumstances under
which I may appeal my sentence. However, fully understanding my right to appeal my
sentence, and in consideration of the concessions and/or commitments made by the
United States in this plea agreement, I knowingly, voluntarily and expressly waive my
right to appeal as set forth in paragraph 12 below.

       9.    I know that, under 18 U.S.C. § 3742(c)(2), the United States may only
appeal my sentence if it is less than the sentence set forth in this agreement.

       10.    I know that under a plea of guilty the judge may ask me questions under
oath about the offense. The questions, if asked on the record and in the presence of
counsel, must be answered truthfully and, if I give false answers, I can be prosecuted for
perjury.

      11.   I stipulate and agree that the following facts accurately describe my
conduct. These facts provide a basis for the Court to accept my guilty plea:

         On or about July of 2017, I knowingly transported an individual, C.P., from Utah
         to Wyoming with the intent that C.P. engage in sexual intercourse in exchange for
         money. I intended that she engage in prostitution, which is sexual activity for
         which a person can be charged with a criminal offense in both Utah and
         Wyoming. This travel began in Ogden City, in the Northern District of Utah.
         Because I crossed state lines, I traveled in interstate commer7


                                                  3
                                                                       1lv,J, ,,,., If   t.-c
      Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 4 of 8




       On or about April of 2016, I knowingly transported an individual, D.L., from Utah
       to Wyoming with the intent that D.L. engage in sexual intercourse in exchange for
       money. I intended that she engage in prostitution, which is sexual activity for
       which a person can be charged with a criminal offense in both Utah and
       Wyoming. This travel began in Ogden City, in the Northertt?istrict of Utah. -r-:
       Because I crossed state lines, I traveled in interstate commerce. ?/)'l/'JI-. ~~

       On or about December of 2016, I knowingly transported an individual, W.W.,
       from Utah to Wyoming with the intent that W.W. engage in sexual intercourse in
       exchange for money. I intended that she engage in prostitution, which is sexual
       activity for which a person can be charged with a criminal offense in both Utah
       and Wyoming. This travel began in Ogden City, in the N orther11 Dis_trict of Utah. --If-
       Because I crossed state lines, I traveled in interstate commerce.~ f.:> l-'-"' ~ ,,/" ~

      12.   The only terms and conditions pertaining to this plea agreement between
me and the United States are as follows:

           a. Guilty Plea. I will plead guilty to Count 2 of the Indictment.

          b. Stipulated Sentence. Pursuant to Rule 1 l(c)(l)(C) of the Federal Rules of
Criminal Procedure, the sentence imposed by the Court will be 60 months' imprisonment,
which I agree is a reasonable sentence.

              (1)    I understand that this agreement, including my plea, the agreed upon
sentence, and all other terms referenced herein, are subject to the approval of, and
acceptance by the Court. I further understand that the Court will likely order the
preparation of a Presentence Report to assist in the determination of whether this plea and
the agreement are appropriate, and I agree to fully cooperate in the preparation of the
Presentence Report.

               (2)    If, after receiving all relevant information, the Court rejects the plea
agreement and determines that a sentence different from the agreed upon sentence of 60
months' imprisonment will be imposed, I will have the right to withdraw the plea of
guilty and the terms of this agreement will become null and void. Likewise, if the Court
rejects the plea agreement and determines that the sentence should be less than 60
months' imprisonment, I understand that the United States will have the right to move to
vacate this agreement, and all terms of this agreement will become null and void.

          c. Dismissal of Counts. The United States agrees to move for leave to
dismiss Counts 1 and 3 - 17 at the time of sentencing.

          d. Relevant Conduct. I understand and agree that the Presentence Report
may include descriptions of conduct I engaged in which either was not charged against
me, will not be pleaded to by me, or both. I understand and agree that the Court will take

                                               4
      Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 5 of 8




these facts into consideration in determining the reasonableness of the stipulated
sentence.

          e. Appeal Waiver.

                (1)    Fully understanding my limited right to appeal my sentence, as
explained above in paragraph 8, and in consideration of the concessions and/or
commitments made by the United States in this plea agreement, I knowingly, voluntarily,
and expressly waive my right to appeal any sentence imposed upon me, except that I do
not waive the right to appeal as set forth in 18 U.S.C. § 3742(c)(l), which states that I
may not file a notice of appeal unless the sentence imposed is greater than the sentence
set forth in this agreement.

               (2)    I also knowingly, voluntarily, and expressly waive my right to
challenge my sentence, unless the sentence imposed is greater than the sentence set forth
in this agreement, in any collateral review motion, writ or other procedure, including but
not limited to a motion brought under 28 U.S.C. § 2255, except on the issue of ineffective
assistance of counsel.

              (3)    I understand that this waiver of my appeal and collateral review
rights concerning my sentence shall not affect the United States' right to appeal my
sentence pursuant to 18 U.S.C. § 3742(c)(2) and§ 3742(b)(l) and (2).

              (4)    I further understand and agree that the word "sentence" appearing
throughout this waiver provision is being used broadly and applies to all aspects of the
Court's sentencing authority, including, but not limited to: (1) sentencing determinations;
(2) the imposition of imprisonment, fines, supervised release, probation, and any specific
terms and conditions thereof; and (3) any orders of restitution.

           f. Presentence Report and Financial Information. I agree to provide
truthful and complete information, including financial information, as requested by the
probation office for the preparation of my presentence report and for determination of the
conditions of my supervised release. I also consent to allowing the United States
Attorney's Office to run a credit check on me. I consent to being placed on the Treasury
Offset Program and State Finder.

          g. Restitution. [IF APPLICABLE]

               (1)     I agree that I am subject to mandatory restitution because my case
falls within the provisions of 18 U.S.C. § 3663A(a)(l) and (c)(l) based on an offense
described in § 3663A(c )(1) that gave rise to this plea agreement. My attorney has
explained what mandatory restitution means. I also agree to pay restitution to victims of
unpleaded or uncharged relevant conduct pursuant to 18 U.S.C. § 3663A(a)(3).



                                             5
      Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 6 of 8




               (2)   I understand that the amount of restitution and the schedule of
payments will be determined as a part of the sentencing proceedings in accordance with
the provisions of 18 U.S.C. § 3664. I agree to pay all restitution as ordered by the Court.
I agree that the payment and enforcement of my restitution order is governed by 18
U.S.C. § 3664, and my lawyer has explained the consequences of an order of restitution.

               (3)    I understand and agree that payment of any restitution owed,
pursuant to the schedule set by the Court at sentencing, should be a condition of any term
of probation or supervised release imposed upon me. I know that if I fail to pay
restitution as ordered, the failure can be considered a violation of probation or supervised
release and, pursuant to 18 U.S.C. § 3614, the Court can resentence me to any sentence
which might originally have been imposed in my case.

        13.     I understand and agree that this plea agreement is solely between me and
the United States Attorney for the District of Utah and does not bind any other federal,
state, or local prosecuting, administrative, or regulatory authorities.

      14.   I understand that I have a right to ask the Court any questions I wish to ask
concerning my rights about these proceedings and the plea.

                                 *      *      *     *
       I make the following representations to the Court:

     1.   I am ~0 years of age. My education consists of            ~ lA>~ .
 I _ _ _ _ _ ~cannot] read and understand English.

       2.     This Statement in Advance contains all terms of the agreement between me
 and the United States; if there are exceptions, the Court will be specifically advised, on
 the record, at the time of my guilty plea of the additional terms. I understand the United
 States and I cannot have terms of this plea agreement that are not disclosed to the Court.

      3.     No one has made threats, promises, or representations to me that have
 caused me to plead guilty, other than the provisions set forth in this agreement.

       4.    Neither my attorney nor the United States has promised me that I would
 receive probation or any other form of leniency because of my plea.

       5.    I have discussed this case and this plea with my lawyer as much as I wish,
 and I have no additional questions.

       6.     I am satisfied with my lawyer.

       7.    My decision to enter this plea was made after full and careful thought; with
 the advice of counsel; and with a full understanding of my rights, the facts and

                                               6
      Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 7 of 8




 circumstances of the case and the consequences of the plea. I was not under the
 influence of any drugs, medication, or intoxicants when I made the decision to enter the
 plea, and I am not now under the influence of any drugs, medication, or intoxicants.

       8.     I have no mental reservations concerning the plea.

       9.     I understand and agree to all of the above. I know that I am free to change
 or delete anything contained in this statement. I do not wish to make changes to this
 agreement because I agree with the terms and all of the statements are correct.

       DATED this       q~ day of__.kz'-'F--'-_1_ _ _, 1.-cl,C[




                                         ~~N
                                           Defendant



       I certify that I have discussed this plea agreement with the defendant, that I have
fully explained his [her] rights to him [her], and that I have assisted him [her] in
completing this written agreement. I believe that he [she] is knowingly and voluntarily
entering the plea with full knowledge of his [her] legal rights and that there is a factual
basis for the plea.

       DATEDthis        C1f1;   dayof~h~V>_l_ _ _~

                                                   VANESSA RAMOS
                                                   Attorney for Defendant



       I represent that all terms of the plea agreement between the defendant and the
United States have been, or will be at the plea hearing, disclosed to the Court, and there
are no undisclosed agreements between the defendant and the United States.

       DATED this      1        day of   f}rr /          ,2clq.
                                                  JOHN W. HUBER
                                                  United States Attorney

                                              7
Case 1:18-cr-00024-TC-CMR Document 54 Filed 04/09/19 Page 8 of 8




                                   ~ ~~--==::::::::­
                                   D~~~
                                   Special Assistant United States Attorney




                               8
